Citation Nr: 0412924	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for residuals of right 
ankle sprain.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for plantar fasciitis.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a gastrointestinal 
disorder.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to March 
2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
the claims on appeal.

It appears that the veteran may have attempted to raise a 
claim for an increased rating for prostatitis in August 2003 
correspondence.  If he desires to pursue this claim he should 
do so with specificity at the RO.  With respect to the claims 
listed on the title page, the issues of service connection 
for a back disorder and for a gastrointestinal disorder will 
be remanded for further development.  The remaining issues 
will be decided below.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The in-service right ankle sprain is shown to have been 
acute and transitory, and resolved without continuing 
residuals.

3.  A past history of a fractured left ankle was 
unequivocally shown to have been present prior to the 
veteran's entrance into active duty.

4.  There is no evidence that the veteran's pre-service 
fractured left ankle underwent a permanent increase in 
severity as a result of military duty.

5.  Post-service medical evidence is negative for a current 
diagnosis of plantar fasciitis.

6.  Post-service medical evidence is negative for a current 
diagnosis of hemorrhoids.

7.  Post-service medical evidence is negative for a current 
diagnosis of hypertension.


CONCLUSIONS OF LAW

1.  Residuals of a right ankle sprain were not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  A left ankle disability was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Plantar fasciitis was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

4.  Hemorrhoids were not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2003).

5.  Hypertension was not incurred in or aggravated by the 
veteran's military service and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Right Ankle Sprain

Service medical records reflect that the veteran was treated 
for a right ankle sprain in September 1994.  In October 1994, 
the sprain was reported to be "resolving."  There was no 
further follow-up regarding residuals of a right ankle 
sprain.  At the time of service retirement in 2001, the 
clinical evaluation of his feet and lower extremities was 
normal.  In a March 2001 VA examination, his gait and stance 
were normal.  Post-service outpatient treatment records fail 
to show any treatment for a right ankle disorder.   

After a review of the claims file, the Board finds that the 
claim for a right ankle disorder must be denied.  While the 
veteran experienced a sprain of the right ankle in service, 
the evidence shows that the injury was acute and transitory 
and resolved without chronic residuals.  As noted above, 
there was no further follow-up needed after the initial in-
service sprain and, therefore, no chronic disability 
manifested as a result of the in-service injury.  Further, 
post-service medical evidence is completely negative for 
complaints related to the right ankle.  

As noted above, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  In this case, 
the service medical records reflect that the veteran was 
treated on one occasion for a right ankle sprain and there 
were no chronic residuals as a result.  Further, post-service 
evidence shows no evidence of on-going complaints regarding 
the right ankle.  Given that there is no chronic disability 
shown, the claim for service-connection must be denied.  

Left Ankle Disability

In a January 1980 enlistment examination, it was noted that 
the veteran had fractured his left ankle at age 10.  However, 
there were no complaints of, treatment for, or diagnosis of a 
left ankle disorder throughout his entire military career.  
At the time of service retirement in 2001, the clinical 
evaluation of his feet and lower extremities was normal.  In 
a March 2001 VA examination, his gait and stance were noted 
to be normal.  Outpatient treatment records fail to show any 
treatment for left ankle disorder.   

In addition to the law and regulations regarding service-
connection outlined above, a pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  

However, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The increase need 
not be so severe as to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  Nonetheless, silence 
of the record on this point may not be taken as indication of 
no aggravation; an opinion must be provided.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996); Wisch v. Brown, 8 Vet. App. 
139 (1995).  

Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a)-(b) (2003).  Finally, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The threshold question is whether the veteran's military 
service resulted in an increase in the residuals of his pre-
service left ankle fracture.  After a careful review of the 
evidence, the Board finds that the claim must be denied.  The 
Board places significant probative value on the complete 
absence of complaints of, treatment for, or diagnosis of a 
left ankle disorder of any kind during military duty.  For 
example, there was no mention of signs and symptoms 
associated with the left ankle in military treatment records 
or in multiple military examinations throughout the veteran's 
20+ years of active duty.  This suggests to the Board that 
his pre-existing left ankle disorder caused him no difficulty 
during his military service.  Therefore, the Board finds no 
suggestion of a permanent increase in his pre-service left 
ankle disorder.

The Board is also persuaded that there is no evidence of a 
chronic aggravation of the veteran's pre-existing left ankle 
disorder as evidenced by the absence of post-service 
complaints or treatment for a left ankle disorder.  This 
evidence also indicates to the Board that his left ankle 
disorder had not, in fact, undergone a permanent increase as 
a result of military service.

As noted above, to support a claim of aggravation, it must be 
shown that the veteran's pre-existing disorder was aggravated 
during the period of active duty only.  The issue is not 
whether his condition became worse or is currently worse than 
it was during military duty.  Because the Board finds that 
the medical evidence indicates that the veteran's disorder 
was not, in fact, aggravated by military service, the Board 
holds that the presumption of aggravation is not for 
application.  Having found that there was no aggravation of 
the veteran's pre-existing left ankle disorder, the Board 
need not reach this issue of whether it was due to the 
natural progression of the disease.  As noted above, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service.  Therefore, 
the claim must be denied.

Plantar Fasciitis

Service medical evidence reveals that the veteran complained 
of left foot pain in January 1996 and was diagnosed with 
plantar fasciitis.  However, at the time of service 
retirement in 2001, the clinical evaluation of his feet was 
normal.  In a March 2001 VA examination, he complained that 
the soles of his feet in the arch area hurt when he ran but 
he denied pain in the morning on first walking and had no 
pain on dorsiflexion of his feet.  After a physical 
examination, the examiner concluded that plantar fasciitis 
could not be diagnosed.

Based on a review of the evidence, the Board concludes that 
the single incident of plantar fasciitis he experienced in 
service was acute and transitory and resolved without chronic 
residuals.  As noted above, there were apparently no further 
complaints related to his feet during his remaining five 
years of active duty and the service separation examination 
report revealed a normal clinical evaluation of the veteran's 
feet.  Therefore, there is no evidence of a chronic 
disability manifested as a result of military duty.  

Further, as discussed above, service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the most recent VA examination report 
was unable to support a diagnosis of plantar fasciitis; 
therefore, the claim must be denied.  

Hemorrhoids

In August 1985, the veteran complained of blood in the stool.  
It was specifically noted that there were no hemorrhoids.  
There was apparently no additional follow-up treatment or 
complaints.  At the time of service retirement in 2001, the 
clinical evaluation of his anus and rectum was normal.  In a 
March 2001 VA examination, a physical examination revealed no 
external hemorrhoids.  Subsequent outpatient treatment 
records fail to show any treatment for hemorrhoids.   

Notwithstanding the veteran's assertions that he has 
hemorrhoids, the Board finds that the condition has never 
been diagnosed.  While it is unclear the cause of the 
veteran's blood in the stool during military service, there 
was clearly a specific finding that it was not related to 
hemorrhoids.  Similarly, a VA examination failed to find 
signs and symptoms consistent with hemorrhoids.  Since there 
was no evidence of hemorrhoids in service, and no current 
diagnosis of hemorrhoids, the Board finds that the claim must 
be denied.

Hypertension

In addition to the laws and regulations outlined above, for 
VA purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).  Certain chronic disabilities, 
including hypertension, maybe presumed to have been incurred 
in service if they become manifest to a degree of 10 percent 
or more within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

After a review of the claims file, the Board finds that the 
claim for hypertension must be denied.  First, blood pressure 
readings during military service were noted to be in the 110-
130/70-80 range, with the highest reading as 132/90.  
However, there was never any complaints of, treatment for, or 
diagnosis related to hypertension.  At the time of service 
retirement in March 2001, his blood pressure reading was 
108/82 and the clinical evaluation of his heart and vascular 
system was normal.  

In a March 2001 VA examination, the veteran related that his 
blood pressure was "borderline" at times but he had 
received no treatment.  His blood pressure readings were 
reported as "borderline" at 150/90 in both arms.  
Subsequent outpatient treatment records show representative 
blood pressure readings of 115/79 (6/02), 136/76 (3/02), 
115/79 (3/02), 123/86 (1/02), 127/73 (11/01), 136/78 (8/01), 
136/78 (8/01), 149/88 (6/01), and 132/84 (5/01).

Despite the veteran's contentions to the contrary, the Board 
finds that his claim for hypertension must be denied.  
Significantly, while he had a single blood pressure with a 
diastolic reading of 90 mm. in service, the diastolic 
readings cannot be said to have been "predominantly" in the 
90s.  Further, a single March 2001 VA examination report 
showed a diastolic reading at 90 mm. but subsequent 
outpatient treatment diastolic blood pressure readings over 
the course of two years have generally been in the 70-80 mm. 
range.  In addition, he has not been diagnosed with 
hypertension.  Because there was no evidence of hypertension 
in service, and no current symptoms consistent with 
hypertension for VA purposes, the Board finds that the claim 
must be denied.

The Board has considered the veteran's statement that he is 
entitled to service connection for the disorders claimed on 
appeal. Although his statements must be accepted, they are 
not competent or credible evidence of a diagnosis, date of 
onset, or medical causation of a disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no chronic disability in service 
and, in some cases, no current disability.  He lacks the 
medical expertise to offer an opinion as to the existence of 
current pathology, as well as to medical causation of any 
current disability.  Id.  In the absence of competent, 
credible evidence of continuity of relevant symptomatology, 
service connection is not warranted.

In denying the veteran's claims, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA), which, among 
other things, redefined the obligations of VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the appellant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
appellant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In June 2001 and July 2003, the RO notified the veteran about 
his rights under the VCAA and informed him of what evidence 
he needed to submit in support of his claim.  He was told 
what evidence had been considered, where to send the 
evidence, and that VA would help him obtain evidence.  In 
February 2003, the RO provided him with a Statement of the 
Case which set forth all pertinent regulations, and also 
included the new duty to assist provisions of 38 C.F.R. § 
3.159.  He also underwent a VA examination specifically to 
address the issues on appeal, and VA medical evidence has 
been associated with the claims file.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

Further, the Veterans Claims Court decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  As noted above, he was informed of 
his due process rights by letters dated in June 2001 and July 
2003 and was provided with the provisions of the new law in a 
February 2003 Statement of the Case.  All the VCAA requires 
is that the duty to notify be satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  


ORDER

Service connection for the residuals of right ankle sprain is 
denied.

Service connection for a left ankle disability is denied.

Service connection for plantar fasciitis is denied.

Service connection for hemorrhoids is denied.

Service connection for hypertension is denied.


REMAND

With respect to the remaining claims for entitlement to 
service connection for a low back strain and for a 
gastrointestinal disorder, the Board finds that the claims 
should be remanded for further development.  

With respect to the claim for a low back strain, the veteran 
has indicated that he received treatment from a private 
physician.  However, those records have not yet been obtained 
by the VA.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  VA 
must also inform the veteran of the evidence necessary to 
complete his claim.  38 U.S.C.A. § 5103 (West 2002).  Because 
VA has been made aware of pertinent medical evidence not yet 
of record, this issue must be remanded in order for such 
evidence to be obtained.

Further, service medical records reveal that he complained of 
low back pain after heavy lifting in January 1998.  It 
appears that he was in the brig at the time.  The diagnosis 
was questionable low back strain.  A lumbar spine X-ray 
report dated in November 2000 showed that the alignment and 
disc spaces were well maintained.  The clinical impression 
was some straightening of the lumbar spine.  At the time of 
service retirement in 2001, the clinical evaluation of his 
spine was normal.

In a March 2001 VA examination, he reported that he was 
slammed against a wall while in the brig and had experience 
low back pain with left sciatica since.  Physical examination 
revealed a "normal" lumbosacral spine.  In a June 2001 X-
ray of the lumbosacral spine, it was noted that the vertebral 
bodies were normal in height and alignment but there was a 
suggestion of spina bifida occulta of the L-5 vertebra.  
However, a July 2001 CT scan showed a posterior disc bulge at 
L3-4, a small central disc protrusion at L4-5, and a small 
right paracentral disc protrusion at L5-S1; nonetheless, the 
clinical impression was "no central canal or neural 
foraminal stenosis."  Additional outpatient treatment 
records show on-going complaints of low back pain.  The Board 
finds that a medical opinion is needed to clarify the 
diagnosis and address the issue of whether his current 
symptoms are related to military service.

Next, with respect to a gastrointestinal disorder, the Board 
notes that the veteran complained of diarrhea and was 
diagnosed with mild gastroenteritis in March 1986.  There was 
no further follow-up treatment.  At the time of military 
retirement, he reported a history of chronic heartburn but 
the clinical evaluation of his abdomen was normal.  In a 
March 2001 VA examination, he related that he had heartburn 
every night, which was relieved by Tums.  However, outpatient 
treatment records dated in May 2001 show no complaints, the 
bowel sounds were normal, there were no masses, the abdomen 
was non-tender, and there was no rebound.  The clinical 
assessment was history of heartburn.  In June 2001, he was 
apparently started on ranitidine.  Subsequent outpatient 
treatment records reflect on-going complaints of heartburn 
and various diagnoses of gastritis, heartburn, and GERD.  The 
Board finds that a medical opinion is needed to clarify the 
diagnosis and address the issue of whether his current 
symptoms are related to military service.

Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Tampa/VAOPC 
Orlando for the period from June 2002 to 
the present.

2.  Obtain medical records from Richard 
Hernandez, M.D., 1550 S. Lakemont Ave., 
Winter Park, Florida  32792 from January 
2000 to the present.

3.  The veteran should be scheduled for 
the appropriate VA examination for a 
medical opinion regarding the 
relationship between his low back 
complaints and active military duty.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should elicit 
details from the veteran as to the back 
injury he sustained while in the brig.  
In responding to the following questions, 
the examiner should indicate the degree 
to which the opinion is based upon the 
objective findings of record as opposed 
to the history as provided by the 
veteran.

Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

?	Does the veteran currently have a 
diagnosed low back disorder?  If so, 
what is the diagnosis?
?	What is the significance, if any, of 
a suggestion of spina bifida occulta 
noted in the June 2001 lumbosacral 
spine X-ray report?
?	What is the significance, if any, of 
the findings in the July 2001 CT 
scan?
?	If a low back disability is shown, 
does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's low back 
complaints are related to service?
?	In responding to this question, the 
examiner should indicate the degree 
to which the opinion is based upon 
the objective findings of record as 
opposed to the history as provided 
by the veteran.

4.  The veteran should be scheduled for 
the appropriate VA examination for a 
medical opinion regarding the 
relationship between his gastrointestinal 
complaints and active military duty.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  In responding to the 
following questions, the examiner should 
indicate the degree to which the opinion 
is based upon the objective findings of 
record as opposed to the history as 
provided by the veteran.

Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

?	Does the veteran have a diagnosed 
gastrointestinal disorder?  If so, 
what is the diagnosis?  The examiner 
is asked to clarify, to the extent 
possible, the various diagnosis 
related to the veteran's 
gastrointestinal complaints.
?	If a gastrointestinal disorder is 
shown, does the record establish 
that it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the veteran's gastrointestinal 
complaints are related to service?

5.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



